Citation Nr: 1000469	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to recognition as a "child" of the Veteran 
for the purpose of receiving dependency and indemnity 
compensation (DIC).

2.  Entitlement to recognition as a "child" of the Veteran 
for the purpose of receiving accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to January 
1976.  He died in December 2003.  The appellant is his son.

This case comes before the Board of Veterans' Appeals (Board 
) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

The appellant was scheduled to testify at a hearing before a 
Decision Review Officer of the RO in February 2007, but he 
cancelled that hearing by written statement received in 
January 2007.  He indicated in the February 2007 substantive 
appeal that he did not desire a hearing before the Board.
 

FINDING OF FACT

The appellant is over 18 years of age, did not become 
permanently incapable of self-support prior to attaining 18 
years of age, and is not between the ages of 18 years and 23 
years and pursuing a course of instruction at an approved 
educational institution.


CONCLUSIONS OF LAW

1.  The criteria for recognition of the appellant as the 
"child" of the Veteran for the purpose of receiving DIC 
have not been met.  38 U.S.C.A. §§ 101(4), 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.5, 3.57, 3.356 (2009).

2.  The criteria for recognition of the appellant as the 
"child" of the Veteran for the purpose of receiving accrued 
benefits have not been met.  38 U.S.C.A. §§ 101(4), 5121 
(West 2002); 38 C.F.R. §§ 3.57, 3.356, 3.1000 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The record reflects that the appellant was provided with the 
notice required regarding the criteria necessary to establish 
entitlement to DIC and accrued benefits by letter mailed in 
May 2005, prior to the initial adjudication of the claims.  
Although he has not been provided with notice regarding the 
disability-rating and effective-date elements of the claims, 
the Board has determined that there is no prejudice to the 
appellant in proceeding with the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the 
Board has determined that the appellant is not entitled to 
recognition as a "child" of the Veteran for the purpose of 
obtaining DIC or accrued benefits.  Consequently, no 
effective date or disability rating will be assigned, and the 
failure to provide earlier notice with respect to those 
elements of the claims is no more than harmless error.

The Board acknowledges that the appellant has not been 
afforded a VA examination and that a medical opinion 
regarding his capacity for self-support has not been 
obtained.  However, the material issue in this case is 
whether the appellant became permanently incapable of self-
support before attaining the age of 18 years.  Since a 
current examination of the appellant, who is now 24 years of 
age, would not be relevant to that issue, the Board finds 
that a VA examination or VA medical opinion is not necessary 
in order to decide the claims.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board also acknowledges that in May 2005 the appellant 
wrote that he was applying for benefits from the Social 
Security Administration (SSA).  However, he indicated that he 
was seeking benefits effective from the date of his father's 
death in December 2003, or two months after the appellant's 
18th birthday.  Neither the appellant nor his representative 
has alleged that the SSA records are pertinent to the issue 
of the appellant's capacity for self-support prior to 
attaining the age of 18 years.  The effective date identified 
by the appellant also indicates that those records are not 
pertinent to that question.  The Board, therefore, finds that 
further development to obtain any outstanding SSA records is 
not necessary in order to decide the claims.  See 38 C.F.R. 
§ 3.159(c)(2).

The record reflects that the appellant has not submitted any 
evidence in support of his claims.  Neither he nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Court has 
held that VA's duty to assist a claimant in developing the 
facts and evidence pertinent to a claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Therefore, the Board is satisfied that originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non-prejudicial to the 
appellant.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

When a Veteran dies after 1956 from a service-connected or 
compensable disability, DIC shall be paid to the Veteran's 
surviving spouse, children, and parents.  38 U.S.C.A. 
§ 1310(a); 38 C.F.R. § 3.5.

Upon the death of a Veteran, periodic monetary benefits to 
which he was entitled, on the basis of evidence in the file 
at the date of death and due and unpaid for a period of not 
more than two years prior to death, may be paid to the 
Veteran's spouse, children, and dependent parents.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c).

The Board notes that the law regarding accrued benefits 
claims was amended on December 16, 2003.  The amendment 
removed the two-year limit on accrued benefits so that a 
Veteran's survivor may receive the full amount of an award 
for accrued benefits.  However, the amendment is inapplicable 
in this case since it relates only to cases in which the 
Veteran's death occurred on or after the date of enactment.

The definition of the term "child," as defined for the 
purposes of establishing dependency status, means an 
unmarried person who is a legitimate child; a child legally 
adopted before the age of 18 years; a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the Veteran's household at the time of the Veteran's death; 
or an illegitimate child.  In addition, the child must be 
someone who: (1) is under the age of 18 years; (2) before 
reaching the age of 18 years became permanently incapable of 
self-support; or (3) after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

Rating determinations regarding incapacity for self-support 
will be made solely on the basis of whether the child is 
permanently incapable of self-support through his own efforts 
by reason of physical or mental defects.  The question of 
permanent incapacity for self-support is one of fact for 
determination by the rating agency on competent evidence of 
record in the individual case.  Rating criteria applicable to 
disabled Veterans are not controlling.  38 C.F.R. § 3.356(2).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran died on December [redacted], 2003, and service connection 
for the cause of his death was granted in a February 2004 
rating decision.  The appellant contends that he is entitled 
to DIC benefits and accrued benefits as the "helpless 
child" of the Veteran because he is disabled and incapable 
of self-support.  In several written statements, he indicated 
that he had a "nervous breakdown" after his father's death, 
became homeless and began using drugs shortly thereafter, and 
subsequently was incarcerated.  He also indicated that he has 
posttraumatic stress disorder (PTSD) and depression from 
witnessing his father's death due to heart disease, as well 
as attention deficit/hyperactivity disorder (ADHD) and dental 
problems.

The record reflects that the appellant was born on September 
[redacted], 1985, and attained the age of 18 years on September [redacted], 
2003, approximately two months before his father's death.  
Correspondence received from the appellant between December 
2004 and February 2007 indicates that he had been 
incarcerated at a state correctional institution since 
January 2004.  Since the record establishes that the 
appellant is not under the age of 18 years and is not 
pursuing a course of instruction at an approved educational 
institution, the material issue in this case is whether he 
was permanently incapable of self-support by reason of 
physical and/or mental defect before reaching the age of 18 
years.

The Board notes that in a case such as this the, "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 
443, 445 (1993).  For the purpose of initially establishing 
"helpless child" status, the claimant's condition 
subsequent to his 18th birthday is not relevant unless a 
finding is made that he was permanently incapable of self-
support as of his 18th birthday.  Id.  If the claimant is 
shown to be capable of self-support at the age of 18, VA is 
required to proceed no further.  Id.

After careful consideration, the Board finds that the 
appellant did not become permanently incapable of self-
support before reaching the age of 18 years.  The appellant 
indicated in his original claim and in written statements 
that he developed PTSD and severe depression as a result of 
witnessing his father's death.  However, there is no 
competent and credible evidence of record to suggest that the 
appellant has PTSD or depression, much less that he is 
permanently incapacitated by those conditions.  Although the 
appellant repeatedly has written that he has these 
disabilities, he has not described any of the symptoms he 
experiences.  He has not provided any other lay or medical 
evidence to suggest he has either condition and has not 
identified any pertinent evidence that VA could obtain.  More 
importantly, the appellant contends that his PTSD and 
depression are related to his father's death, which occurred 
in December 2003.  Therefore, even assuming the appellant 
does have PTSD and depression, neither condition could have 
rendered him permanently incapable of self-support prior to 
his 18th birthday in September 2003.

The Board notes that in several written statements the 
appellant indicated he has dental problems and ADHD.  In 
addition, a February 1999 VA treatment record reflects that 
his mother had muscular dystrophy, and a July 2001 record 
reflects that he was being evaluated periodically to 
determine whether he also had that disorder.  There is no 
competent and credible evidence, however, that any of these 
factors rendered the appellant permanently incapable of self-
support before the age of 18 years.  The appellant does not 
allege, and there is no evidence to suggest, that he ever 
developed muscular dystrophy.  Moreover, the appellant wrote 
in May 2005 that he dropped out of school at 16 years of age 
to care for his disabled father, rather than as a result of 
any physical or mental defect.  The Board also notes that the 
appellant stated that he became homeless and then 
incarcerated after his father's death, which, as noted, 
occurred approximately two months after his 18th birthday.

With respect to the appellant's claim for accrued benefits, 
the record reflects that several claims were pending at the 
time of the Veteran's death in December 2003.  Specifically, 
in November 2003, the Veteran submitted claims for service 
connection for chronic obstructive pulmonary disease, lung 
disability, glaucoma, peripheral neuropathy, urinary 
dysfunction, hypertension, and vision loss, as well as a 
claim for an increased rating for right ear hearing loss 
disability.  In November 2003, the Veteran also submitted a 
notice of disagreement with a July 2003 rating decision which 
denied his claim for special monthly compensation based on 
aid and attendance.

The appellant filed a timely claim for accrued benefits in 
November 2004, within one year of the date of the Veteran's 
death.  However, the appellant is not eligible to receive any 
accrued benefits that may have been due at the time of the 
Veteran's death because he is not a "child" of the Veteran.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Specifically, 
as discussed above, he does not qualify as a "child" since 
he is not under the age of 18 years; is not between the ages 
of 18 years and 23 years and pursuing a course of instruction 
at an approved institution; and did not become permanently 
incapable of self-support before reaching the age of 18 
years.

The Board acknowledges that the appellant provided care for 
the Veteran during his lifetime, that the Veteran was the 
primary contributor to the household, and that the Veteran's 
death was a significant loss for the appellant.  The Board is 
sympathetic to the appellant's case.  However, the Board is 
bound by the law and without the authority to grant benefits 
on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 
& Supp. 2009); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board notes that, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992), citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).


ORDER

The Board having determined that the appellant may not be 
recognized as the Veteran's child, entitlement to DIC is 
denied.

The Board having determined that the appellant may not be 
recognized as the Veteran's child, entitlement to accrued 
benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


